DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/782,197 application filed February 5, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending and have been fully considered.

Claim Objections
Claims 8-23 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 8-23 not been further treated on the merits except as noted below.

Claim Interpretation
Claim 1 recites “the said injection(s) (5) situated in the said lower part (112, 212, 312) being inclined with respect to the tangent (Tin) to the wall of the lower part at the injection point by an angle 1 in the vertical plane (xz) and by an angle 2 in the horizontal plane (xy); the said injection(s) (6) situated in the said cylindrical upper part being inclined with respect to the wall of the cylindrical upper part by an angle 1 in the vertical plane (xz) and by an angle 2 in the horizontal plane (xy), the angles 1 and 1 being comprised between 5o and 175o, the angles 2 and 2 being comprised between 0o and 180o.”  Note that, by definition, each angle 1, 2, 1, and 2 are formed by two rays or sides and that the sides denoted by reference element numbers such as 5 for 1 and 2 and 6 for 1 and 2 are arbitrary.  That is, while the figures may depict that the position of one of the sides is perpendicular to the vertical axis of the vessel or at a certain angle relative to a line bisecting a cross section of the vessel, nothing in the claims or the specification requires that such is necessarily the case.  Consequently, since the position of at least one of the sides is arbitrary, the angles formed by said sides are also arbitrary.  Therefore, it is the position of the Office that the recitation that “the said injection(s) (6) situated in the said cylindrical upper part being inclined with respect to the wall of the 1 in the vertical plane (xz) and by an angle 2 in the horizontal plane (xy), the angles 1 and 1 being comprised between 5o and 175o, the angles 2 and 2 being comprised between 0o and 180o” is not patentably significant or, in other words, is meaningless.
Applicant is reminded that “apparatus claims cover what a device is, not what a device does" [Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)] and “[a] claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” [Ex parte Masham, 2 USPQ2d 1647].  Furthermore, note that “[f]unctional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103  may be appropriate” [see In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 20 and 21 provide for the use of the vessel of claim 1, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Claims 20 and 21 are rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Winter, III et al (US 3,907,665), hereafter referred to as Winter.
Winter discloses a reactor having an upper vertical wall depicted by reference element 11 and a convex lower portion from which pipes having valve means 19 & 19’ permit catalyst to drain into a receiving vessel.  Said pipes correspond to the “at least one injection (5) of recirculated and/or makeup liquid into the said lower part (112,212,312) of decreasing cross section” since the structure (pipes and valves) is capable of performing the recited function.  The convex lower portion corresponds to the lower part (112,212,312) of decreasing cross section of the instant application.  Winter further teaches “now completely vaporized combined feed stream leaves heater 7 through line 8 and splits into different portions which enter the outer vessel 11 through lines 9 and 10.”  The location where the vaporized combined feed stream enters through the outer vessel corresponds to the “at least on injection (6) of recirculated and/or makeup liquid into the said cylindrical upper part (11).”

Claim Rejections - 35 USC § 103
Claim 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winter.
With respect to claim 3, while Winter does not explicitly disclose the ratio L1 to D1, note that the volumetric rate of discharge is dependent upon both L1 and D1 according to the well-known Torricelli’s Law, wherein the discharge equals the product of a discharge coefficient, Cd, the cross sectional area of the discharge point, π(D2)2/4, and the square root of the product of 2gh, where g is the gravitation constant and h is the height of substance flowing from the discharge point.  In a cylindrical reactor with a conic base, the volume is equivalent to (πD12(L2+L1/3)/4), where L2 is height of the cylindrical portion of the reactor.  In this case, h is the sum of L1 and L2 and can be found iteratively be re-arranging the aforementioned relation so that h is a function of the volume.  A similar determination for h can be found for a cylindrical reactor with an elliptical base.  In other words, the rate of discharge and the time to empty are dependent upon both D1 and L1 or, alternatively, L1 and D1 (and, consequently, the ratio of the two) are result-effective variables; that is, “a variable which achieves a recognized result.”  Applicant is reminded that “where the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235].
With respect to claim 4, note the curvilinear nature of the aforementioned convex lower portion from which pipes having valve means 19 & 19’ permit catalyst to drain into a receiving vessel.  It is well known that curvilinear surfaces are comprised of an infinite number of infinitesimal linear surfaces, s1, s2,…sn.  Note that at least one frustoconical portion (s1) is obvious in view of an infinite number of infinitesimal surfaces (or portions).
With respect to claim 5, applicant is referred to the discussion of instant claim 3.  The recited ratios in instant claim 5 are result effective variables for the same reasons as discussed in instant claim 3.
With respect to claim 6, the convex lower portion from which pipes having valve means 19 & 19’ permit catalyst to drain into a receiving vessel is capable of being an insert an affixed to the upper part of the reactor at a location such as that where the flow directing plate 15 is affixed.
With respect claim 7, see discussion of instant claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772 
May 27, 2021